Citation Nr: 0520265	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  01-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral knee 
disability.



ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded the case in September 2003 
for further development.  


FINDINGS OF FACT

The veteran suffers from bilateral patellofemoral syndrome 
related to her active duty service.


CONCLUSION OF LAW

Bilateral patellofemoral syndrome was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, there is evidence in the service medical 
records that the veteran did in fact receive treatment for 
bilateral knee pain.  The earliest record of such pain comes 
from a December 1990 service medical report, indicating that 
the veteran had her left knee checked for soreness.  This 
problem continued into January 1991 where she again 
complained of soreness in the subpateller region.  The medic 
who examined the veteran indicated an assessment of 
"possible arthritis," with no rationale as to why such a 
diagnosis was in order other than the veteran's subjective 
complaints.  In February 1991, the veteran did engage in 
several weeks of physical therapy, again with the main 
complaint being a "sore" left knee.  The veteran did have 
an x-ray of her left knee in that same month and was found to 
be "within normal limits."  The following year, in February 
1992, the veteran complained of pain in her right knee.  The 
incident of onset was a fall from a truck, which caused a 
"popping sensation" and elicited some pain upon exertion.  
The treatment report indicates that the veteran was diagnosed 
with "MCL strain, right knee," and was given two weeks of 
"mov[ing] at [her] own pace."

Despite the fact that the veteran did have some treatment for 
pain in both knees, it does not appear that she had 
continuing problems with her knees during the remainder of 
her service.  In fact, in her separation physical of October 
1992, she checked "no" to a question on a report of medical 
history which asked if she had ever had any problems with  
"trick" or locked knees.  Such an acknowledgement seemingly 
indicates that at the time of discharge, the veteran felt she 
was free of knee ailments.  Significantly, at the time of the 
October 1992 examination, her lower extremities were 
clinically evaluated as normal.  This demonstrates that 
trained medical personnel were of the opinion at that time 
that there were no chronic disorders of the lower 
extremities. 

Although the October 1992 examination suggests that the knee 
problems during service may have been acute, the Board notes 
that the veteran has consistently reported that her knee pain 
began gradually in the late 1980's during service.  At the 
time of VA examinations in March 2000 and June 2001, the 
veteran gave a history of knee problems beginning with pain 
in about 1989.  It appears from a reading of such history 
that the veteran related to one examiner that she continued 
her duties during service after some therapy.  It therefore 
appears that the knee problems did not completely resolve, 
but merely decreased in severity.  

There is current evidence of bilateral knee disability.  In 
this regard, both VA examinations list a diagnosis of 
patellofemoral syndrome bilaterally.  Although neither VA 
examiner offered a clear opinion as to the relationship, if 
any, between the current knee disability and the knee 
problems treated during service, the Board believes that 
there is a relative equipoise of the negative evidence and 
the positive evidence with regard to the nexus question.  In 
such situations, the question is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  The Board therefore 
concludes that service connection is warranted for bilateral 
patellofemoral syndrome. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.   


ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome is warranted.  The appeal is granted.  




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


